Citation Nr: 0417716	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  99-15 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wilmington, Delaware.  The Board remanded the 
case for additional procedural development in March 2001, and 
the matter has been returned for final appellate review. 


FINDINGS OF FACT

1.  The most recent correspondence from the veteran was 
received in May 1998. 

2.  The veteran's current address is known by the RO due to 
his continuing receipt of VA medical treatment, and no mail 
has been returned as undeliverable since the veteran's 
address was updated to reflect his current address.  

3.  By multiple letters sent to the veteran at his last known 
addresses, the veteran was requested to provide information 
and evidence concerning his claim for PTSD.   The record 
shows that he has failed to respond to these letters.

4.  The veteran failed to respond to a November 2001 letter 
sent to his last known address, which informed him that his 
claim might be considered to be abandoned and requested that 
he indicate whether he wished to continue with his appeal.

5.  In July 2002, the RO completed a supplemental statement 
of the case (SSOC) which included the laws and regulations 
regarding abandoned claims. 

6.  It is not shown by the evidence of record that the 
veteran has had any communication or contact with VA 
addressing the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for PTSD since May 1998, well in excess of the 
one-year response period following mailing of multiple 
development letters and an SSOC sent to his last known 
address of record.  


CONCLUSION OF LAW

By failing to respond to requests for information and 
evidence necessary to make a decision on the merits of his 
appeal, the veteran abandoned his claim with respect to the 
issue of whether new and material evidence has been presented 
to reopen a claim for entitlement to service connection to 
PTSD.  38 C.F.R. § 3.158(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I), withdrawn and reissued, ___ Vet. App. ___, No. 
01-944 (June 24, 2004) (Pelegrini II).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini II, cited above, the Court stated 
that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

We are further aware that much of the majority opinion in 
Pelegrini II, which includes the portion quoted immediately 
above, has been characterized as, "at best, dictum."  Id., 
slip op. at 23 (Ivers, J., concurring in part and dissenting 
in part).  In any event, considering all the foregoing 
authorities as applicable to this case, the Board finds that 
the requirements of the VCAA have been satisfied in this 
matter.

In a November 2001 letter, the RO discussed the VCAA and its 
effect on his claim, specifically indicated that it was 
possible the veteran's claim would be considered to be 
abandoned, and asked the veteran whether he wished to 
continue his appeal.  In addition, a detailed July 1999 
statement of the case (SOC) issued during the pendency of 
this appeal discussed the pertinent law with respect to the 
underlying benefit initially sought by the veteran; namely, 
service connection for PTSD, as well as what the evidence 
must show in order to substantiate such a claim.  Also, the 
July 2002 supplemental statement of the case (SSOC) discussed 
the pertinent law with respect to new and material evidence 
and abandonment as requested in the Board remand, applied the 
law with respect to abandonment to the facts of this case, 
and found the claim to be abandoned.  The Board therefore 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim.  Further, the claims file reflects that the 
July 2002 SSOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2003).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Legal Criteria/Analysis

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen, or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  38 
C.F.R. § 3.158(a).  After the expiration of one year, further 
action will not be taken unless a new claim is received.  Id.

The provisions of 38 C.F.R. § 3.1(q) indicate that written VA 
notices are to be sent to "a claimant or payee at his or her 
latest address of record."

The U.S. Court of Appeals for Veterans Claims (Court) has 
held, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street." Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).

For the reasons set forth below, the Board concludes that the 
veteran has abandoned his claim on appeal, within the meaning 
of 38 C.F.R. § 3.158, and that the claim must, therefore, be 
dismissed.

Summarizing the pertinent facts, some of which were detailed 
in the March 2001 remand by the Board, the veteran's initial 
claim seeking service connection for PTSD was filed on a VA 
Form 21-526 (Veteran's Application for Compensation or 
Pension) in May 1997.  The RO undertook evidentiary 
development, including securing military records and post-
service medical treatment records, and obtaining a VA 
examination of the veteran.  A June 1997 letter to the 
veteran requested information from him to assist in the RO's 
task of identifying and verifying any PTSD-inducing stressors 
which might have occurred in service.  He did not respond to 
that request.

A September 1997 rating decision, in pertinent part, denied 
service connection for PTSD.  The veteran was advised of the 
decision that same month, in a letter to him which included a 
copy of the rating decision and an explanation of his 
appellate rights.  He was advised that he had one year from 
the date of that letter in which to file a notice of 
disagreement to initiate an appeal.  He did not respond.

Another application for compensation or pension, on VA Form 
21-526, was received in May 1998, in which the veteran again 
claimed service connection for PTSD.  On the back of this 
form, the veteran described as his stressor witnessing a 
Marine officer being killed three feet away from him.  He did 
not provide the name of the slain officer.  This form did not 
contain any reference to the September 1997 denial of service 
connection, or express a desire for further development and 
review of that previous determination.  Thus, the Board in 
its March 2001 remand concluded that this was not a notice of 
disagreement (NOD) as to the September 1997 rating decision.  
See Gallegos v. Gober, 14 Vet. App. 50 (2000).  Accordingly, 
the September 1997 rating decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a), 20.304, 
20.1103.  

The RO again denied the veteran's claim for service 
connection for PTSD in a September 1998 rating decision.  
Because the September 1997 rating decision had became final 
for lack of an NOD to initiate an appeal, the issue to be 
decided in the September 1998 decision should have been 
whether new and material evidence had been received to reopen 
the claim.  In any event, the veteran's representative 
submitted a letter to the RO in December 1998 indicating that 
the veteran wished to "open a claim for service-connected 
disabilities of any and all mental and or nervous disorders, 
PTSD."  Again, the RO sent a stressor-development letter to 
the veteran, in December 1998, with a copy to the 
representative.  Again, no response was forthcoming, and, in 
February 1999, the RO again denied service connection for 
PTSD.  Notice of that determination was mailed to the veteran 
in March 1999.

A letter, described by its terms as an NOD, was received from 
the veteran's representative in June 1999.  Although that 
letter was filed within one year of the September 1998 rating 
decision, and thus would have been a timely NOD with regard 
to that decision, the June 1999 letter expressly stated that 
it was disagreeing with the March 1999 communication from the 
RO.  In its March 2001 remand, the Board stated that, based 
upon the above chronology, it was clear that the May 1998 
claim was received prior to the September 1997 decision 
became final.  However, as a timely NOD was not received as 
to that decision, finality attached to the September 1997 
decision, and the issue to be decided was thus whether new 
and material evidence had been received to reopen the claim 
for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
5103A(f) (West 2002).  As this issue was not addressed by the 
RO, the Board directed the RO to consider the issue upon 
remand.  

In the March 2001 remand, the Board also asked the RO to 
consider whether the veteran's claim had been abandoned.  
Items in the record found by the Board to be suggestive of 
abandonment were listed in the remand as - the fact that 
three stressor-development letters sent to the veteran by the 
RO, in June 1997, June 1998, and December 1998, were not 
answered.  Also, the substantive appeal, filed on VA Form 9 
in August 1999, was signed by the representative, not the 
veteran.  It was noted as well that the Board sent the 
veteran letters in May 2000 and October 2000, at his last 
known address, and both were returned to the Board by the 
U.S. Postal Service as undeliverable.  It also appears that, 
at least initially, the March 2001 remand mailed to the 
veteran was returned as undeliverable.   

We further observe that the August 1999 substantive appeal 
was marked to indicate that the veteran desired a hearing 
before a Veterans Law Judge at the Board.  When such a 
hearing was scheduled, in January 2001, the veteran failed to 
report, and no explanation therefor has been proffered by him 
or his representative.

Following the March 2001 remand, the record reflects a 
computer generated document, apparently from a VA medical 
facility (evidence on file reflects VA medical treatment 
local to the RO at least through September 2002) listing an 
updated address for the veteran.  The RO mailed the November 
2001 letter described in the previous section, detailing the 
law with respect to new and material evidence and informing 
the veteran that consideration was being given as to whether 
his claim had been abandoned, to this updated address.  As 
previously noted, the veteran was specifically asked in the 
letter whether he wished to continue his appeal, but he did 
not reply.  Thereafter, the RO found the veteran's claim to 
be abandoned, and so indicated in the July 2002 SSOC.  This 
SSOC included specific reference to the legal criteria with 
respect to abandonment codified at 38 C.F.R. § 3.158, and 
applied those criteria to the facts as listed above.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that the veteran has had no contact 
with VA as to the issue currently on appeal since May 1998, a 
period of over six years.  During the period since his last 
contact as to this appeal, the veteran failed to respond to 
numerous inquiries, to include those 
requesting stressor information in June 1997, June 1998, and 
December 1998, concerning matters pertinent to his claims.  
Nor did the veteran respond to the November 2001 letter 
asking him whether he wished to continue his appeal, or the 
July 2002 SSOC, which contained the laws and regulations 
regarding abandonment of claims.  There is no correspondence 
or report of contact from the veteran of record that would 
explain the lack of response to correspondence from the RO.   

It is now well established that it is the claimant's 
responsibility to keep VA advised of his whereabouts in order 
to facilitate the conduct of medical inquiry.  See Hyson v. 
Derwinski, 5 Vet. App. 262 (1993).  The veteran has not done 
so.  Under these circumstances, it is clear that the veteran 
has chosen not to pursue this appeal.  The matter falls 
squarely within 38 C.F.R. § 3.158.

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
the claim on appeal, but he has failed to comply.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); Wood v. 
Derwinski, 1 Vet. App. at 193.  There is no correspondence or 
report of contact from the veteran of record that would 
explain the lack of response to various requests from the RO, 
as well as his failure to report for the hearing he requested 
before the Board.  As noted above, no correspondence mailed 
to the veteran's most recent, updated address of record has 
been returned as undeliverable.  

There is a presumption of regularity that attends the 
administrative functions of the government.  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) 
(citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)).  While Ashley dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) 
the Court applied this presumption of regularity to 
procedures (mailing of notice letters of scheduled 
examinations); Ashley v. Derwinski, 2 Vet. App. 62, 64- 65 
(1992); Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992). 
See McCullough v. Principi, 15 Vet. App. 272 (2001) 
(appellant's assertion that she did not recall receiving 
notice from originating agency that she had 180 days to 
request waiver of recovery of overpayment of death pension 
was not "clear evidence to the contrary" to rebut 
presumption that notice was properly mailed to her); YT v. 
Brown, 9 Vet. App. 195, 199 (1996) (appellant's statement 
that she did not receive the November 1990 statement of the 
case is not the "clear evidence to the contrary" that is 
required to rebut the presumption of regularity that the 
notice was sent); Mason v. Brown, 8 Vet. App. 44, 55 (1995) 
("appellant's statement of nonreceipt, standing alone, is 
not the type of 'clear evidence to the contrary' which is 
sufficient to rebut the presumption"); see also Clemmons v. 
West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("Government 
officials are presumed to carry out their duties in good 
faith and proof to the contrary must be almost irrefragable 
to overcome that presumption").

In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  
It is therefore presumed that the RO's written requests to 
the veteran discussed above regarding his claims were 
received.

The facts in this case are clear.  The veteran failed to 
respond to the RO's letters requesting information and 
evidence concerning his claim for service connection for 
PTSD.  The veteran's claim is, therefore, considered to be 
abandoned.  See 38 C.F.R. § 3.158.  In Morris v. Derwinski, 1 
Vet. App. 260 (1991), the Court held that a veteran's 
abandonment of his claim for service connection based upon 
his failure to respond to a request for additional evidence 
could not be waived or set aside on grounds of alleged 
ignorance of regulatory requirements.  The Court further 
noted that the United States Supreme Court has held that 
everyone dealing with the Government was charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations.  See Morris v Derwinski, 1 Vet. App. at 265 
citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 384-385 
(1947).  The Court found that even though the veteran may 
have been ignorant of the abandonment provisions of 38 C.F.R. 
§ 3.158(a), he was necessarily charged with knowledge of the 
regulation.  However, here, in light of the Board's remand 
and the RO's correspondence and the July 2002 SSOC, the 
veteran was plainly on notice of the necessity of providing 
additional information and evidence and consequences of his 
failure to do.

In light of the abandonment of this appeal, there remain no 
allegations of error or fact or law for appellate 
consideration.  Pursuant to 38 U.S.C.A. § 7105 (West 2002), 
the Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  In essence, a "case or controversy" involving a 
pending adverse determination as to which the veteran has 
taken exception does not current exist.  See Shoen v. Brown, 
6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 
3 Vet. App. 473 (1992)).  Accordingly the Board is without 
jurisdiction to review the appeal and, therefore, the claim 
must be dismissed.  In sum, because the veteran failed, 
without good cause, to pursue his claim and to otherwise 
cooperate with VA, the claim on appeal is deemed abandoned 
and is, therefore, dismissed.  


ORDER

The claim that new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
PTSD is deemed to be abandoned, and is therefore dismissed. 



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



